Citation Nr: 0836017	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-10 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 through May 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The veteran has since 
relocated and the Detroit, Michigan, RO is now handling his 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
bipolar disorder.  This matter is not yet ready for final 
adjudication by the Board.  

Under 38 C.F.R. § 3.159(c)(1)-(2), VA has a duty to assist 
the veteran in the development of his claim, including 
assisting to obtain all relevant medical evidence from both 
private and VA health facilities.  At the veteran's July 2008 
hearing, he described treatment over the years at a variety 
of health care facilities.  A review of the record reveals 
that not all of these records are contained in the claims 
folder.  The missing records include those from the following 
facilities and dates:

*	Monroe County Hospital (1977 - 1991), See Board hearing 
transcript at page 10;
*	Harbor Light Treatment Facility, Monroe (1983-1984), Id. 
at page 17;
*	Omaha VA Medical Center (1996-1997), Id. at page 12;
*	Rock Well City North Central Correctional Facility, Id. 
at page 15;
*	Ann Arbor and Battle Creek, Michigan, VA Medical 
Centers, Id. at page 13;
*	Lake City, Florida, VA Medical Center, Id.;
*	Toledo, Ohio, VA Medical Center, Id. at page 17.

These records must be obtained.

A review of the information sent to VA by the Social Security 
Administration reveals additional missing records.  An 
October 1990 one page portion of inpatient hospital records 
shows a diagnosis of major depression with psychotic 
features.  This report indicates that the veteran was 
hospitalized from September 14, 1990, through October 1, 
1990, but does not contain the name of the facility and the 
one page does not appear to be the complete records 
surrounding this hospital stay.  Also, within this one page, 
there is a notation of the veteran's transfer to this 
facility from "Mercy Memorial Emergency Room in Monroe."  
There are no records from Mercy Memorial contained in the 
Claims folder.  These records must be obtained.

Once the record is complete, it is necessary to determine the 
nature of the veteran's current disability, as well as its 
etiology.  Because there is evidence of a current disability 
in the records already within the claims folder, plus 
indications of possible initial manifestations of a 
psychiatric problem within the service medical records 
(disciplinary problems, marginal duty performance, and 
marijuana use all in 1977), but not enough evidence to decide 
the claim, a VA examination is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2007).  The nature of the veteran's current 
disability, if one exists, must be determined, as well as 
whether any currently diagnosed mental disability was 
substance abuse induced.  The record is not clear on this 
issue, so a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1)-(2), by obtaining all 
relevant, non-duplicative private and VA 
medical records and associating them with 
the claims folder.  The records needed are 
summarized in the remand paragraphs, 
above, and include VA, private, and 
possibly additional Social Security 
records, as well as those referred to in 
the Social Security reports already of 
record.

When necessary, the veteran must provide 
fully executed authorizations to obtain 
private records.

3.  Afford the veteran a VA examination to 
determine the nature and etiology of any 
current psychological or psychiatric 
disability, including, but not limited to 
bipolar disorder.  

The examiner is asked to fully examine the 
veteran and conduct any necessary testing.  
Once the examination is complete, the 
examiner is asked to render a thoroughly 
explained diagnosis, including an opinion 
as to whether any current diagnosis was 
substance induced, as is implied in some 
of the current medical evidence of record.  

If the examiner diagnoses something other 
than a personality disorder, and 
determines that the current disability was 
not substance induced, then the examiner 
should provide an opinion regarding the 
etiology of the veteran's current mental 
disability by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service?  The opinion should also 
include a discussion of whether the 
disciplinary problems, marginal 
performance and marijuana use in service 
were initial manifestations of the 
disability.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

